DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The original drawings were received on 8/25/2020.  These drawings are now accepted due to the cancellation of claim 10.  The previous drawing objection outlined in the office action mailed 5/24/2022 is hereby withdrawn.
Response to Amendment
The substantive amendments to each of independent claims 1, 9, and 17 clarifying the configuration/orientation of the angled slots are effective to overcome the outstanding rejections based primarily on Marucci et al. (6,582,451).
New rejections based on these amendments are outlined below based primarily on Jackman et al. (8,568,443).  The Jackman et al. patent was cited on the PTO-892 mailed with the previous office action of 5/24/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackman et al. (8,568,443).  
Regarding claim 1, Jackman et al. disclose an end effector (see at least figures 6-8B) for a surgical clip applier (note at least column 17, lines 10-14 recite the device of Jackman et al. can be any known surgical end effector tool), comprising: a housing (302); jaws (320) that include opposed first and second jaw members each comprising an independent structure movable relative to the other, the first jaw member defining a first inner surface (352) and the second jaw member defining a second inner surface (352) opposite the first inner surface (see at least figure 6); and an actuation mechanism (the combination of actuation rod 310, actuation links 332, pins 315/317, and slots 311/313 is considered the “actuation mechanism” as a whole) operable to move the jaws between an open position (as in at least figures 6 and 7A) and a closed position (as in at least figure 7B), the actuation mechanism including a linear drive (310) that provides transition pins (315 and 317) engageable with angled slots (311 and 313) defined in the first and second jaw members (see at least column 7, lines 23-32), wherein the angled slots extend either away or toward a longitudinal axis of the end effector (because they are generally perpendicular to the axis) and linear movement of the linear drive moves the jaws between the open and closed positions (see at least the progression between figures 6-7B and column 7, lines 42-43), and wherein the first and second inner surfaces remain substantially parallel to each other as the jaws move between the open and closed positions (see at least column 7, lines 1-6).
Regarding claim 2, the angled slots include one or more first angled slots (311) defined in the first jaw member and one or more second angled slots (313) defined in the second jaw member, and wherein linear movement of the linear drive correspondingly moves the transition pins to slidingly engage the one or more first and second angled slots (see at least column 7, lines 1-6 and 38-40 and figures 6-7B) and thereby urges the first and second jaw members laterally with respect to each other.
Regarding claim 3, the one or more first angled slots (311) extend at a positive angle relative to the longitudinal axis of the end effector, and the one or more second angled slots (313) extend at a negative angle relative to the longitudinal axis (The portion of 311 that extends above the axis is considered “positive”  and the portion of 313 that extends below the axis is considered “negative”), and wherein the negative angle is of a same magnitude as the positive angle (generally perpendicular to the axis).
Regarding claim 9, Jackman et al. disclose a surgical end effector (see at least figures 1 and 6-8B) that can be used as a surgical clip applier (note at least column 17, lines 10-14 recite the device of Jackman et al. can be any known surgical end effector tool), comprising: a drive housing (111 as in figure 1; Note Jackman et al. at column 6, lines 55-58 state the end effector of figures 6-8B can be connected to the instrument as shown in figure 1); an elongate shaft (310) that extends from the drive housing; and an end effector (as in figures 6-8B) arranged at a distal end of the elongate shaft (see at least figure 6), the end effector including: a housing (302); jaws (320) that include opposed first and second jaw members each comprising an independent structure movable relative to the other, the first jaw member defining a first inner surface (352) and the second jaw member defining a second inner surface (352) opposite the first inner surface; and an actuation mechanism (the combination of the distal end of actuation rod 310, actuation links 332, pins 315/317, and slots 311/313 is considered the “actuation mechanism” as a whole) operable to move the jaws between an open position (as in at least figures 6 and 7A) and a closed position (as in at least figure 7B), the actuation mechanism including a linear drive (the distal end of 310) that provides transition pins (315 and 317) engageable with angled slots (311 and 313) defined in the first and second jaw members (see at least column 7, lines 23-32), wherein the angled slots extend either away or toward a longitudinal axis of the end effector (because they are generally perpendicular to the axis) and linear movement of the linear drive moves the jaws between the open and closed positions (see at least the progression between figures 6-7B and column 7, lines 42-43), and wherein the first and second inner surfaces remain substantially parallel to each other as the jaws move between the open and closed positions (see at least column 7, lines 1-6).
Regarding claim 11, the angled slots include one or more first angled slots (311) defined in the first jaw member and one or more second angled slots (313) defined in the second jaw member, and wherein linear movement of the linear drive correspondingly moves the transition pins to slidingly engage the one or more first and second angled slots (see at least column 7, lines 1-6 and 38-40 and figures 6-7B) and thereby urges the first and second jaw members laterally with respect to each other.
Regarding claim 12, the one or more first angled slots (311) extend at a positive angle relative to the longitudinal axis of the end effector, and the one or more second angled slots (313) extend at a negative angle relative to the longitudinal axis (The portion of 311 that extends above the axis is considered “positive”  and the portion of 313 that extends below the axis is considered “negative”), and wherein the negative angle is of a same magnitude as the positive angle (generally perpendicular to the axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackman et al. (8,568,443) in view of Marucci et al. (6,582,451).  
Regarding claim 7, Jackman et al. disclose the end effector substantially as described above with respect to claim 1, but fail to disclose the specific material of the jaws being metal, plastic, or metal overmolded with plastic.  Jackman et al. appear to be entirely silent about the jaw materials.  Attention is drawn to Marucci et al., who teach it is known to make grasper type jaws of a surgical instrument of metal (stainless steel; see at least column 12, lines 36-41 of Marucci et al.).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the jaws of Jackman et al. of stainless steel, per the teachings of Marucci et al., since this is shown to be a known material for similar devices.
Further regarding claim 7, It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 16, Jackman et al. disclose the end effector substantially as described above with respect to claim 9, but fail to disclose the specific material of the jaws being metal, plastic, or metal overmolded with plastic.  Jackman et al. appear to be entirely silent about the jaw materials.  Attention is drawn to Marucci et al., who teach it is known to make grasper type jaws of a surgical instrument of metal (stainless steel; see at least column 12, lines 36-41 of Marucci et al.).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the jaws of Jackman et al. of stainless steel, per the teachings of Marucci et al., since this is shown to be a known material for similar devices.
Further regarding claim 16, It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackman et al. (8,568,443) in view of Whitfield et al. (8,403,945).  
Regarding claim 8, Jackman et al. disclose the end effector substantially as described above with respect to claim 1, but fail to disclose a groove defined in the inner surfaces of the jaws for receiving legs of a clip.  Attention is drawn to Whitfield et al., who teach it is known in an end effector to have grooves (326a; see at least figure 26) in each inner surface of the jaws for receiving a clip in order to keep the clip oriented properly in the jaws.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created a groove in each inner surface of the jaws of Jackman et al., per the teachings of Whitfield et al., to obtain the same advantage of ensuring a clip remains oriented properly between the jaws prior to and during deployment of the clip.
Regarding claim 17, Jackman et al. disclose a method of operating a surgical end effector, comprising: the end effector (see at least figures 1 and 6-8B; note at least column 17, lines 10-14 recite the device of Jackman et al. can be any known surgical end effector tool) including a drive housing (111 as in figure 1; Note Jackman et al. at column 6, lines 55-58 state the end effector of figures 6-8B can be connected to the instrument as shown in figure 1), an elongate shaft (310) that extends from the drive housing, and an end effector (as in figures 6-8B) arranged at a distal end of the elongate shaft (see at least figure 6), the end effector including: a housing (302); and jaws (320) that include opposed first and second jaw members each comprising an independent structure movable relative to the other, the first jaw member defining a first inner surface (352) and the second jaw member defining a second inner surface (352) opposite the first inner surface; actuating an actuation mechanism (the combination of the distal end of actuation rod 310, actuation links 332, pins 315/317, and slots 311/313 is considered the “actuation mechanism” as a whole) arranged within the housing to move the first and second jaw members from an open position (as in at least figures 6 and 7A)  to a closed position (as in at least figure 7B), the actuation mechanism including a linear drive (the distal end of 310) that provides transition pins (315 and 317) engageable with angled slots (311 and 313) defined in the first and second jaw members (see at least column 7, lines 23-32), wherein the angled slots extend either away or toward a longitudinal axis of the end effector (because they are generally perpendicular to the axis); and maintaining the first and second inner surfaces substantially parallel to each other as the first and second jaw members move to the closed position (see at least column 7, lines 1-6).  However, Jackman et al. fail to disclose positioning the instrument is a clip applier and positioning the clip applier adjacent a patient for operation and crimping a surgical clip disposed between the first and second jaw members.  Examiner reiterates here Jackman et al. does disclose the device may be used for any known surgical end effector (see at least column 7, lines 10-14).  Attention is drawn to Whitfield et al., who teach it is known to use jaws (326) to crimp a clip (C) onto tissue (see at least figures 66-68 and column 12, lines 9-16).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the end effector of Jackman et al. to crimp a clip onto tissue, per the teachings of Whitfield et al., to allow the tissue to be treated. 
Regarding claim 18, actuating the surgical clip applier of the combination is preceded by: 38END8452USDIV1Vorys 049450-0091distally advancing the surgical clip (see at least column 11, lines 58-60 of Whitfield et al.) in a same plane as the jaw members (note the jaw members and the shaft of Jackman et al. extend along the same axis, thus a clip therein per the combination would be in the same plane as the jaws of Jackman et al.) and thereby traversing a space that separates the first and second jaw members; and positioning the surgical clip between the first and second inner surfaces (see at least column 11, lines 58-60 of Whitfield et al.).
Regarding claim 19, the angled slots include one or more first angled slots (311) defined in the first jaw member and one or more second angled slots (313) defined in the second jaw member, and wherein actuating the actuation mechanism comprises: moving the linear drive linearly within the housing; slidingly engaging the transition pins within the one or more first and second angled slots as the linear drive moves and thereby urging the first and second jaw members laterally with respect to each other (see at least column 7, lines 1-6 and 38-40 and figures 6-7B of Jackman et al.).
Allowable Subject Matter
Claims 4-6, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771